          Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 1 of 37



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

____________________________________
                                    :
DAY KIMBALL HEALTHCARE, INC. and :
ERICA J. KESSELMAN, M.D.,           :
                                    :
            Plaintiffs,             :
                                    :                       Case No. 3:19-cv-01521-KAD
v.                                  :
                                    :
ALLIED WORLD SURPLUS LINES          :
INSURANCE COMPANY F/K/A DARWIN :
SELECT INSURANCE COMPANY, ET AL :                           November 21, 2019
___________________________________ :

    MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO DISMISS FILED BY
     ALLIED WORLD SURPLUS LINES INSURANCE COMPANY F/K/A DARWIN
                    SELECT INSURANCE COMPANY
        I.       Introduction

        The Plaintiffs, Day Kimball Healthcare, Inc. (“Day Kimball”) and Erica J. Kesselman,

M.D. (“Dr. Kesselman”)(collectively “the Plaintiffs”), submit this Memorandum of Law in

opposition to Allied World Surplus Lines Insurance Company’s (“Allied World”) Motion to

Dismiss dated October 17, 2019, Doc. No. 19 (“Motion”). In moving to dismiss the Plaintiffs

Complaint dated August 30, 2019 (“Complaint)(Doc. No. 1 at pp. 22-38), Allied World focuses

exclusively on the Umbrella Claims Made Professional Liability Insuring Agreement (“Insuring

Agreement A”) in the Health Care Organization Umbrella Liability Insurance Policy that Darwin

Select Insurance Company (“Darwin”) issued to Day Kimball.1 Allied World ignores the fact

ORAL ARGUMENT REQUESTED



1
  Darwin issued the Umbrella Liability Insurance Policy to Day Kimball with effective dates of October 1, 2012 to
October 1, 2013. Darwin subsequently became known as Allied World. All references to Darwin or Allied World in
this Memorandum are to the same entity.

                                                       1
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 2 of 37



that its policy includes an Excess Follow Form Liability Insuring Agreement (“Insuring

Agreement C”), which provides liability coverage in excess of the underlying primary insurance

available to the Plaintiffs under Lexington Insurance Company Policy No. 6796761 (“Lexington

Policy”). Contrary to the argument in the Motion and the supporting memorandum of law,

Allied World has not established that the Plaintiffs are not entitled to coverage under the Darwin

Policy under any set of facts consistent with the allegations of the Plaintiffs’ Complaint.

Accordingly, the Motion should be denied.

       II.     Factual Background

       Plaintiffs filed this declaratory judgment action in the Connecticut Superior Court,

seeking excess liability coverage under two insurance policies for negligence claims alleged

against them in an underlying medical negligence case entitled Meagan Corona, Individually

and Estella Tabor PPA Meagan Corona v. Day Kimball Healthcare, Inc., et al., pending in the

Connecticut Superior Court for the Judicial District of Hartford (“Underlying Lawsuit”).

Complaint (“Compl.”), ¶1. The Defendants removed the declaratory judgment action to this

Court on September 26, 2019. Doc. No. 1. Each Defendant then filed a Motion to Dismiss the

Plaintiffs’ Complaint on October 17, 2019. Doc. Nos. 18 and 19.

       Day Kimball is a healthcare organization that operates Day Kimball Hospital, a

community hospital that serves Northeastern Connecticut and parts of Massachusetts and Rhode

Island. Compl. ¶9, Doc. No. 1 at pp. 22-38. Dr. Kesselman is an obstetrician gynecologist who

was an employee of Day Kimball and a member of Day Kimball Hospital’s medical staff at all

relevant times. Id., ¶10. On August 7, 2013, Meagan Corona gave birth to Estella Tabor at Day

Kimball Hospital. Dr. Kesselman performed the delivery. Id., ¶15. After the delivery, Estella

Tabor was transported to UMass Medical Center for treatment in the neonatal intensive care unit.

                                                 2
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 3 of 37



Compl. ¶16, Doc. No. 1 at pp. 22-38. On November 3, 2015, Megan Corona, on behalf of

herself and as parent of Estella Tabor commenced the Underlying Lawsuit, alleging claims of

medical negligence against Day Kimball and Dr. Kesselman and seeking damages for injuries

they each allege they sustained due to the alleged medical negligence. Id., ¶¶17-18. Day

Kimball and Dr. Kesselman deny the allegations of medical negligence in the Underlying

Lawsuit. Id., ¶21.

       At the time of the alleged negligent medical incident in the Underlying Lawsuit, the

Plaintiffs were insured under a primary liability insurance policy issued by Lexington Insurance

Company, Policy No. 6796761 (“Lexington Policy”). Day Kimball provided Lexington with

notice of the issues relating to the birth of Estella Tabor and the Underlying Lawsuit, and

Lexington agreed to defend and is defending Day Kimball and Dr. Kesselman in the Underlying

Lawsuit. Id., ¶¶22-23.

       Darwin issued a Health Care Organization Umbrella Liability Insurance Policy, Policy

No. 0305-9808 to Day Kimball with effective dates of October 1, 2012 to October 1, 2013 with

limits of liability of $10 million per incident and in the aggregate (the “Darwin Policy”). Id.,

¶28, Ex. B, Doc. No. 1 at pp. 61-103. The Darwin Policy provides both Umbrella Claims Made

Professional Liability coverage and Excess Follow Form Liability coverage excess to the liability

coverage under the Lexington Policy. Compl., ¶¶29, 30, Doc. No. 1 at pp. 22-38. Day Kimball

notified Allied World of the Underlying Lawsuit on March 24, 2017 and sought excess liability

coverage for the claims in the Underlying Lawsuit under the Darwin Policy. Id., ¶24. Allied

World, however, denied coverage under the policy on the grounds that the claim alleging

medical negligence against the Plaintiffs was asserted on November 3, 2015 when the

Underlying Lawsuit was filed, after the Darwin Policy had expired and that the Underlying



                                                 3
          Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 4 of 37



Lawsuit was not reported until March 24, 2017. Allied World also denied that Dr. Kesselman

was an insured under the Darwin Policy.2 Compl., ¶¶25-26, Doc. No. 1 at pp. 22-38.

        III.     Legal Argument

                  A. Federal Rule 12(b)(6)

        Under the Federal Rules, a plaintiff is only required to plead “a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair

notice of what the … claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) citing Conley v. Gibson, 355 U.S. 41, 47 (1957). A

complaint must contain enough factual content which, accepted as true, states a claim that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id at 678. This plausibility

standard is not a “probability requirement.” Id. A plaintiff does not need to plead facts with

exquisite detail, but must provide enough facts to raise a reasonable expectation that discovery

will reveal evidence to support the claims alleged. Van Dorsten v. Provident Life and Accident

Ins. Co., 554 F.Supp.2d 285, 289 (D. Conn. 2008).

                  B. Connecticut Law Governs the Interpretation of the Policy

        As the Connecticut Supreme Court has reiterated on numerous occasions:

        The interpretation of an insurance policy, like the interpretation of other written
        contracts, involves a determination of the intent of the parties as expressed by the
        language of the policy . . . The determinative question is the intent of the parties,
        that is, what coverage the . . . insured expected to receive and what the insurer
        was to provide, as disclosed by the provisions of the policy . . . It is axiomatic that

2
  Although Allied World denied that Dr. Kesselman was an insured under the Darwin Policy in March 2017, Allied
World did not raise that issue in the Motion, reserving its right to challenge whether she is an insured under the
Policy. Memorandum of Law in Support of Motion to Dismiss, Doc. No. 19-1, p. 4 n.1 The issue is therefore not
relevant to a disposition of the Motion.

                                                         4
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 5 of 37



       a contract of insurance must be viewed in its entirety, and the intent of the parties
       for entering it derived from the four corners of the policy . . ..

Springdale Donuts, Inc. v. Aetna Cas. & Sur. Co. of Illinois, 247 Conn. 801, 805, (1999). See

also R.C. Bigelow, Inc. v. Liberty Mut. Ins. Co., 287 F.3d 242, 246 (2d Cir. 2002). If the terms

of an insurance policy are clear and unambiguous, the intent of the parties is to be deduced from

the natural and ordinary meaning of the language in the insurance policy. Arrowood Indem. Co.

v. King, 304 Conn. 179, 186-87 (2012), quoting Johnson v. Connecticut Ins. Guaranty Assn., 320

Conn. 639, 643 (2011). When interpreting an insurance policy, a court “must look at the contract

as a whole, consider all relevant portions together and, if possible, give operative effect to every

provision in order to reach a reasonable overall result.” Id. at 187. No word or clause of an

insurance policy should be “eliminated as meaningless, or disregarded as operative, if any

reasonable meaning consistent with the other parts of the policy can be given to it.” A.M. Larson

Co. v. Lawlor Ins. Agency, 153 Conn. 618, 622 (1966), citing Downs v. National Casualty Co.,

146 Conn. 490, 495 (1959).     “[A] court will not torture words to import ambiguity where the

ordinary meaning leaves no room for ambiguity . . . Similarly, any ambiguity in a contract must

emanate from the language used in the contract rather than from one party’s subjective

perception of the terms . . ..” Arrowood, 304 Conn. at 187, quoting Johnson, 320 Conn. at 643.

A provision in an insurance policy is ambiguous when it is reasonably susceptible to more than

one reading. Id. “[A]ny ambiguity in the terms of an insurance policy must be construed in

favor of the insured because the insurance company drafted the policy.” Id.

               C.      The Darwin Policy Is Not a Claims-Made and Reported Policy

       In its Motion, Allied World contends that the Darwin Policy is a “claims-made and

reported policy” and submits that the sole question for the Court to consider is whether “the

Complaint plausibly states a claim for coverage under a claims-made and reported insurance

                                                  5
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 6 of 37



policy.” Defendant’s Memorandum of Law in Support of Motion to Dismiss, Doc. No. 19-1

(“Memorandum”), pp. 1, 2-3, 9, 12-13, 16. Allied World’s argument, however, ignores the plain

language of its policy, which indicates that it is not solely a claims-made policy. The

Declarations Page of the Darwin Policy provides:

       THIS POLICY MAY CONTAIN BOTH CLAIMS MADE AND OCCURRENCE
       COVERAGE PARTS. UNLESS OTHERWISE SPECIFIED, THE COVERAGE
       PROVIDED BY THIS POLICY SHALL ONLY APPLY IN EXCESS OF
       SCHEDULED UNDERLYING INSURANCE OR SELF-INSURANCE. THE
       APPLICABLE LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES,
       SETTLEMENTS OR JUDGMENTS WILL BE REDUCED AND MAY BE
       EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. PLEASE
       READ THE ENTIRE POLICY CAREFULLY.

Policy (attached as Exhibit B to Complaint), p. 1 (Doc. No. 1, p. 61). See also Policy, III.

EXCLUSIONS, ¶¶A-C (Doc. No. 1, p. 85)(referring to both claims-made and

occurrence-based insuring agreements); Policy, IV. CONDITIONS, ¶M EXTENDED

REPORTING PERIOD (Doc. No. 1, p. 99-100) (explaining that the extended reporting

period applies only to “any Claims Made Insuring Agreement of this Policy”).

       The Darwin Policy contains three insuring agreements that set forth Darwin’s

agreements to indemnify its insured under the policy, which include both claim-made and

occurrence-based insurance coverage. Policy, I. INSURING AGREEMENTS ¶¶A-C

(Doc. No. 1 at pp. 76-77). Insuring Agreement C, entitled Excess Follow Form Liability,

outlines Darwin’s agreement to indemnify the insured in excess of certain underlying

primary insurance policies. Id., INSURING AGREEMENT ¶C EXCESS FOLLOW

FORM LIABILITY (Doc. No. 1 at p. 77). Unlike Insuring Agreement A, an Umbrella

Claims Made Professional Liability insuring agreement on which Allied relies for its

Motion, the Excess Follow Form Liability coverage provided under Insuring Agreement

C is not a claims-made and reported coverage provision. It contains no language that


                                                 6
          Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 7 of 37



requires that a claim be made and reported in order for coverage under the insuring

agreement to be triggered. Compare Insuring Agreement A with Insuring Agreement C.3

Allied World is simply mistaken when it argues that the Darwin Policy is a claims-made

and reported policy.

                  D.      Insuring Agreement C Provides Excess Liability Insurance
                          Coverage That Follows Day Kimball’s Primary Lexington
                          Policy
        Allied World completely ignores the language within Insuring Agreement C of its

policy when it argues that the Complaint should be dismissed because the Plaintiffs did

not Comply with a claimed condition precedent in Insuring Agreement A. Insuring

Agreement C, an “EXCESS FOLLOW FORM LIABILITY” coverage part, provides:

        The Insurer will pay on behalf of the Insured, subject to the Limit of Liability
        set forth in the Declarations, Loss and Defense Expenses in excess of the
        Applicable Underlying Limit for the insurance identified in Items 3 and 4 of
        the Schedule of Underlying Insurance which the Insured becomes legally
        obligated to pay as a result of a Claim covered by such Scheduled Underlying
        Insurance. The terms and conditions of such Scheduled Underlying Insurance
        are, with respect to this Insuring Agreement C, made a part of this Policy,
        except with respect to:
        1.       any contrary provision contained in this Policy; or

        2.       any provision in this Policy for which a similar provision is not contained
                 in the Scheduled Underlying Insurance,

        in which case the provisions of this Policy will apply. In no event will the
        coverage provided under this Policy be broader than the coverage provided
        under the Scheduled Underlying Insurance.
        Notwithstanding anything to the contrary contained above, if the Scheduled
        Underlying Insurance does not provide coverage, for reasons other than

3
  There are two insuring agreements that arguably can be considered claims-made insuring agreements because they
require that a claim of liability be made against the insured “during the Policy Period or any applicable Extended
Reporting Period.” Policy, I. INSURING AGREEMENT A. UMBRELLA CLAIMS MADE PROFESSIONAL
LIABILITY and INSURING AGREEMENT B2. Claims Made General Liability (Doc. No. 1 at pp. 76-77).
Condition M of the Policy, which governs potential coverage under any Extended Reporting Period, applies to “any
Claims Made Insuring Agreement of this Policy” and is further evidence that there are coverage agreements in the
Darwin Policy other than claims-made coverage. Id. at IV, CONDITIONS ¶M (Doc. No. 1 at pp. 99-100).

                                                        7
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 8 of 37



       exhaustion of the Applicable Underlying Limit due to the payment of Claims,
       then this Insuring Agreement C. similarly will not provide coverage.
       This Insuring Agreement is only applicable if so indicated in Item 8 of the
       Declarations.
Policy, I. INSURING AGREEMENTS ¶C EXCESS FOLLOW FORM LIABILITY

(Doc. No. 1, p. 77) (emphasis added)(bold in original). Item 8 of the Declarations of the

Darwin Policy states that Insuring Agreement C is included within the coverages

provided under the policy. Policy, HEALTH CARE ORGANIZATION UMBRELLA

POLICY DECLARATIONS, Item 8 (Doc. No. 1 at pp. 61-62).

                E.     Under Insuring Agreement C, Allied World Must Pay Defense
                       Expenses and Any Settlement or Judgment in Excess of the
                       Limits of the Underlying Lexington Policy
       Under the terms of Insuring Agreement C, Darwin agreed to pay on behalf of “the

Insured”, “Loss and Defense Expenses in excess of the Applicable Underlying Limit

for the insurance identified in Items 3 and 4 of the Schedule of Underlying Insurance . .

..” Policy, I. INSURING AGREEMENTS ¶C (Doc. No. 1, p. 77) (emphasis added)(bold

in original). To understand the full scope of coverage provided under Insuring

Agreement C, one must look at all provisions of the Darwin Policy, including the

Schedule of Underlying Insurance and the Definitions section, in addition to the language

within Insuring Agreement C. The term “Loss” is defined in the policy as “any monetary

amount paid on account of an award, judgment, or settlement which the Insured is legally

obligated to pay as a result of a Claim.” Policy, II. Definitions, ¶R (Doc. No. 1 at p. 81).

The term “Defense Expenses” includes the “reasonable fees, costs and expenses incurred

by or on behalf of the Insured in connection with the defense of a Claim . . ..” Id., ¶G

(Doc. No. 1 at p. 78). Under the terms of Insuring Agreement C, therefore, Allied World

is obligated to pay all reasonable fees and costs in connection with the defense of a

                                                 8
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 9 of 37



“Claim” and any monetary judgment or settlement against its insured “in excess of the

Applicable Underlying Limit for the insurance identified in the Schedule of Underlying

Insurance.” See Policy, I. INSURING AGREEMENTS ¶C (Doc. No. 1, p. 77) The

Darwin Policy defines the term “Applicable Underlying Limit” to mean: “The greater

of (1) the total of all available limits of liability for the applicable Underlying Insurance

plus any Other Insurance, less the amount by which any aggregate limit thereunder has

been reduced by the payment of covered losses, or (2) the Retained Amount.” Id. at II.

DEFINITIONS, ¶B (Doc. No. 1, p. 78)(emphasis added)(bold in original). Darwin

included the defined term “Underlying Insurance” within the definition of “Applicable

Underlying Limit”, and defined the term “Underlying Insurance” to mean “the

insurance policies identified in the Schedule of Underlying Insurance and any Self

Insured Retention identified in the Schedule of Underlying Self Insurance.” Id. at ¶II

(Doc. No. 1, p. 84) (emphasis added)(bold in original). The Policy’s Schedule of

Underlying Insurance identifies three insurance policies which are beneath the Darwin

Policy: (1) Lexington Insurance Company Policy No. 6796761 with effective dates of

October 1, 2012 to October 1, 2013; (2) Zurich American Insurance Co. Policy No.

BAP3036733-07 with effective dates of October 1, 2012 to October 1, 2013; and, (3)

MEMIC Indemnity Co. Policy No. 310 2801657 with effective dates of October 1, 2012

to October 1, 2013. Policy, HEALTHCARE ORGANIZATION UMBRELLA

LIABILITY INSURANCE POLICY SCHEDULE OF UNDERLYING INSURANCE at

p. 1 (Doc. No. 1 at p. 74-75)(“Schedule of Underlying Insurance”).

       Under the definition of “Applicable Underlying Insurance” as that term is used in

Insuring Agreement C, Darwin agreed to pay loss and defense expenses in excess of the



                                                  9
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 10 of 37



applicable limits of the three underlying insurance policies identified in the Schedule of

Underlying Insurance, which includes the primary Lexington Policy under which Day

Kimball and Dr. Kesselman are being defended in the Underlying Lawsuit. See Compl.,

¶¶22-23 (Doc No. 1 at pp. 24-38). Insuring Agreement C expressly states that Darwin

will pay “in excess of the Applicable Underlying Limit for the insurance identified in

Items 3 and 4 of the Schedule of Underlying Insurance”(emphasis added) “The

insurance” identified in Items 3 and 4 of the Schedule of Underlying Insurance, and

included within the term of “Underlying Insurance” in the policy’s definition of

“Applicable Underlying Limit”, includes the Lexington Policy and a Zurich American

Insurance Co. Policy. See Schedule of Underlying Insurance, INSURER, POLICY

NUMBER, POLICY PERIOD (Doc. No. 1 at p. 74).

       The Excess Follow Form Liability coverage provided under Insuring Agreement

C of the Darwin Policy is distinct and broader than the Umbrella Claims Made

Professional Liability and Umbrella General Liability coverages provided under Insuring

Agreements A and B of the Darwin Policy. Insuring Agreements A and B provide

coverage “in excess of the Applicable Underlying Limit for the coverage” identified

Items 1 and 2 of the Schedule of Underlying Insurance, which identifies the type of

coverage to which those insuring agreements apply. See Schedule of Underlying

Insurance, TYPE OF COVERAGE (Doc. No. 1 at p. 74). Darwin, however, used

different language in Insuring Agreement C when it agreed to provide Excess Follow

Form Liability coverage under that section “in excess of the Applicable Underlying Limit

for the insurance” identified in Items 3 and 4. The use of the term “for the insurance” in

Insuring Agreement C rather than the term “for the coverage” as used in Insuring



                                                10
         Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 11 of 37



Agreements A and B, coupled with the inclusion of the underlying insurance policies

identified in the Schedule of Underlying Insurance within the definition of “Applicable

Underlying Limit”, demonstrates an intent under Insuring Agreement C to provide excess

liability coverage to the underlying policies irrespective of when the claim against the

Plaintiffs was filed4. Allied World completely ignores the coverage provided under

Insuring Agreement C notwithstanding it is alleged in the Plaintiffs’ Complaint. Compl.

at ¶¶28-33 (Doc. No. 1 at pp. 28-29).

                  F.      Coverage Under The Excess Follow Form Liability Coverage
                          in Insuring Agreement C is Triggered Because Lexington is
                          Defending Day Kimball and Dr. Kesselman in the Underlying
                          Lawsuit
        Under the express language of Insuring Agreement C, Darwin agreed to

indemnify the insured for loss and defense expenses in excess of the Applicable

Underlying Limit of the Underlying Insurance “which the Insured becomes legally

obligated to pay as a result of a Claim covered by such Scheduled Underlying

Insurance.” Policy, I. INSURING AGREEMENT C. (Doc. No. 1 at p. 77)(emphasis

added)(bold in original). Unlike the coverage provided under Insuring Agreement A, the

coverage provided under Insuring Agreement C is not dependent on a claim having been

asserted against the insured during the effective dates of the policy or any applicable

extended reporting period. Rather, it is dependent on the claim being covered by the

underlying insurance policy.

        Insuring Agreement C is similar to an occurrence-based policy and, under the

express terms of the agreement, provides excess liability coverage so long as the claim


4
 To the extent that the use of the different words in insuring agreements A and C render the language ambiguous
any ambiguity must be construed in favor of the Plaintiffs. Arrowood, 304 Conn. at 187.

                                                       11
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 12 of 37



against the insured is covered by an underlying insurance policy identified in the

Schedule of Underlying Insurance. If coverage under Insuring Agreement C was

dependent on a claim being asserted against the insured during the policy period, there

would be no need for Insuring Agreement C because the coverages provided under

Insuring Agreements A and B would be sufficient to limit coverage under the policy to

claims made against the insured within the effective dates of the policy. The excess

liability coverage Darwin agreed to provide under Insuring Agreement C is separate and

distinct from the coverage provided under the Insuring Agreements A and B, as reflected

by Item 8 of the Declarations. It appears clear that the parties intended Insuring

Agreement C to provide excess liability coverage that follows the Lexington Policy.

Such a conclusion is supported by the language of Insuring Agreement C, which is

entitled “Excess Follow Form Liability” and states that the terms and conditions of the

Lexington Policy are expressly incorporated into the insuring agreement in order to

provide coverage consistent with the underlying insurance but no broader coverage. See

Policy, I. INSURING AGREEMENT C (Doc. No. 1 at p. 77) (“[t]he terms and

conditions of such Scheduled Underlying Insurance are, with respect to Insuring

Agreement C, made a part of this Policy” and “[i]n no event will the coverage provided

under this Policy be broader than the coverage provided under the Scheduled Underlying

Insurance”).

       Plaintiffs allege in the Complaint that Day Kimball notified Lexington Insurance

Company of the medical incident under Policy No. 6796761 on August 8, 2013 and that

Lexington is defending Day Kimball and Dr. Kesselman in the Underlying Lawsuit.

Compl., ¶¶22-23 (Doc. No. 1 at p. 27). Under the express language of Insuring


                                                12
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 13 of 37



Agreement C of Policy, therefore, the Plaintiffs are entitled to indemnification from

Allied World for any “Loss” or “Defense Expenses” in excess of the limits of the

underlying Lexington Policy. Allied World’s Motion should be denied.

                G.     Allied World Has Not Established it was Materially Prejudiced
                       as a Result of Any Claimed Late Notice
       Allied World only argues that it is not obligated to provide Umbrella Claims

Made Professional Liability Coverage under Insuring Agreement A because the claim

arising from the alleged medical incident which is the subject of the Underlying Lawsuit

was not made during the policy period or any extended reporting period. Memorandum

of Law at pp. 4-5, 10-12. Allied World also contends that it was not provided with notice

of the Underlying Lawsuit during the policy period and, therefore, the Underlying

Lawsuit cannot relate back to any earlier notice of a medical incident provided during the

policy period. Id. at pp. 12-17, citing Policy, Section IV, CONDITIONS ¶F. As

explained previously, Allied World’s argument ignores the fact that the Excess Follow

Form Liability Coverage provided under Insuring Agreement C is not a claims-made and

reported insuring agreement. If Allied World were to subsequently argue that coverage is

barred under Insuring Agreement C because the Plaintiffs did not provide it with timely

notice in accordance with the Conditions Section of the Policy, the Motion should still

fail because Allied World has not, and cannot, establish that it was materially prejudiced

by any failure to comply with a notice condition of the Darwin Policy. Connecticut law

is clear that if an insurer wishes to avoid its obligations under an insurance policy based

on an insured’s failure to comply with a condition governing notice, the insurer must

establish that it was materially prejudiced as a result of the failure to comply with the

condition. Arrowood Indem. Co. v. King, 304 Conn. 179, 201-203 (2012).

                                                 13
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 14 of 37



       The Reporting/Notice Condition of the policy required the insured to provide

Allied World with “prompt notice “of a claim under any Underlying Insurance, or

certain incidents that could give rise to a claim under any Underlying Insurance”,

including certain birth-related injuries. Policy, Section IV, CONDITIONS ¶D

Reporting/Notice, ¶1 (Doc. No. 1 at pp. 94-96). “Prompt notice” is generally construed

to mean reasonably timely notice under the circumstances of a particular case.

Arrowood, 304 Conn. at 199 n. 14; Baker v. Metropolitan Casualty Ins. Co., 118 Conn.

147, 149 (1934).

       “Connecticut law requires two conditions be satisfied before an insurer’s duties

can be discharged pursuant to the ‘notice’ provision of a policy: (1) an unexcused,

unreasonable delay in notification by the insurer; and (2) resulting material prejudice to

the insurer.” Arrowood, 304 at 198, quoting Arrowood Indem. Co. v. King, 605 F.2d 62,

65 (2d. Cir. 2010). As the Connecticut Supreme Court has stated:

       The purpose of a policy provision requiring the insured to give the [insurance]
       company prompt notice of an accident or claim is to give the insurer an
       opportunity to make a timely and adequate investigation of all the circumstances.
       And further, if the insurer is thus given the opportunity for a timely investigation,
       reasonable compromises and settlements may be made, thereby avoiding
       prolonged and unnecessary litigation. If this legitimate purpose can be protected
       by something short of automatic enforcement of the notice provisions, then their
       strict enforcement is unwarranted . . . A proper balance between the interests of
       the insurer and the insured requires a factual inquiry into whether, in the
       circumstances of a particular case, an insurer has been prejudiced by its insured's
       delay in giving notice of an event triggering insurance coverage. If . . . the insurer
       suffered no material prejudice from the delay, the nonoccurrence of the condition
       of timely notice may be excused because it is not . . . a material part of the agreed
       exchange.
Reichhold Chemicals, Inc. v. Hartford Acc. and Indem. Co., 243 Conn. 401, 418 (1997),

quoting Aetna Casualty & Surety Co. v. Murphy, 206 Conn. 409, 417 (1988), overruled

in part by Arrowood, 304 Conn. 179. In Murphy, the Connecticut Supreme Court ruled

                                                 14
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 15 of 37



that the rigor of the traditional principle of strict compliance with a condition required in

an agreement between two parties “has increasingly been tempered by the recognition

that the occurrence of a condition may, in appropriate circumstances, be excused in order

to avoid a ‘disproportionate forfeiture.’” Murphy, 206 Conn. at 413. Accordingly, “in

the absence of conduct that is ‘wilful,’ a contracting party may, despite his own departure

from the specifications of his contract, enforce the obligations of the other party with

whom he has dealt in good faith.” Id. This is especially true in the context of insurance

policies, which are contracts of adhesion under which the insured has no occasion to

bargain about the consequences of delayed notice. Id. at 415. The question of what

circumstances warrant relief from the rigorous enforcement of contract provisions that

would amount to a forfeiture “is one of degree, to be answered, if there is doubt, by the

triers of the facts.” Id. at 414-415, quoting Jacobs v. Youngs, Inc. v. Kent, 230 N.Y. 239,

242-43, 129 N.E. 889 (1921).

       Allied World has not established in the Motion that there was an unexcused

failure on the part of its insured to comply with a notice condition of the policy. Even if

Allied World were successful with such an argument, it would not be relieved of its

obligation to provide coverage. Allied World still must prove that it was materially

prejudiced in order to avoid its contractual obligations. Arrowood v. King, 304 Conn. at

203. It has not done so.

       Allied World has not established in the Motion that it suffered any prejudice, let

alone material prejudice. It is unlikely that it can establish any such prejudice under the

circumstance of this case. As explained previously, the Policy is an “Umbrella Liability

Insurance Policy” which requires that the limits of the underlying Lexington Policy be

                                                 15
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 16 of 37



exhausted by payment of defense expenses or a settlement or judgment before Allied

World must indemnify Day Kimball. See Policy, I. INSURING AGREEMENT C.; IV.

CONDITIONS ¶B Defense and Settlement of Claims; IV. CONDITIONS ¶J Payment of

Loss (Doc. No. 1 at pp. 77, 93-94, 98). By requiring an insurer to establish material

prejudice in order to be relieved of its obligations under an insurance policy for a claimed

failure to comply with a notice condition, Connecticut courts “balance the competing

principles of protecting an insured from disproportionate forfeiture and safeguarding an

insurer’s legitimate interest in protection from stale claims.” Arrowood, 304 Conn. at

202. See also Murphy, 206 Conn. at 417 (“The purpose of a policy provision requiring

the insured to give the company prompt notice of an accident or claim is to give the

insurer an opportunity to make a timely and adequate investigation of all the

circumstances . . . And further, if the insurer is thus given the opportunity for a timely

investigation, reasonable compromises and settlements may be made, thereby avoiding

prolonged and unnecessary litigation.”). Three principles should be considered when

determining whether the circumstances of a particular case warrant relief from an

insured’s failure to strictly comply with a notice provision in a liability insurance policy.

       First, a notice condition is part of an insurance policy, which is recognized as a

contract of adhesion under which the parties do not have the occasion to bargain about

the consequence of delayed notice. See Murphy, 206 Conn. 409, 416. An insurance

contract is generally “drawn up by the insurer and the insured, who merely ‘adheres’ to it,

has little choice as to its terms . . . Standardized contracts of insurance continue to be

prime examples of contracts of adhesion, whose most salient feature is that they are not

subject to the normal bargaining processes of ordinary contracts.” Id., citing Nationwide



                                                  16
          Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 17 of 37



Ins. Co. v. Gode, 187 Conn. 386, 404 (1982). There is no evidence submitted with Allied

World’s Motion that suggests that the notice conditions were brought to the attention of

the Plaintiffs before the Policy was issued or, had they been brought to their attention, the

conditions would have been subject to negotiation. The Darwin Policy is a contract of

adhesion which weighs against forfeiture for failure to strictly comply with a notice

condition. Cf. Murphy, 206 Conn. at 416-417.

         Second, the Court should consider whether strict enforcement of the notice

conditions will operate as a forfeiture of insurance coverage, which is exactly what Allied

World seeks through the Motion. Id. at 417. Literal enforcement of the notice provision

requiring “prompt notice” of a claim under the underlying Lexington Policy, or “prompt

notice” of a birth-related injury that may give rise to a claim under the underlying

Lexington Policy, may discharge Allied from its obligation to indemnify the Plaintiffs

under the Umbrella Liability Insurance Policy. This is true even before any obligation on

the part of Allied World to indemnify under Insuring Agreement C arises when the

insured has yet to become legally obligated to pay defense expenses, a settlement or a

judgment in excess of the limits of the underlying Lexington policy.5 “The operative

effect of noncompliance with the notice provisions is a forfeiture of the interests of the

insured that is, in all likelihood, disproportionate.” Aetna Cas. and Sur. Co. v. Murphy,

206 Conn. 409, 417 (1988).




5
  Although the Plaintiffs may not have yet incurred defense expenses in excess of the limits of the underlying
Lexington Policy, or become legally obligated to pay a judgment or settlement in excess of such limits, the plaintiffs
in the Underlying Lawsuit filed an Offer of Compromise in the amount of $20 million against Day Kimball and Dr.
Kesselman on May 8, 2017. See Megan Corona et. al, v. Day Kimball Healthcare, Inc., et al. Connecticut Superior
Court Docket No. HHD-CV15-6075511-S, Docket No. 234. The Court should take judicial notice of this fact. See
Fed. R. Evid. 201. The issues in this declaratory judgment action are therefore ripe for adjudication because the
Plaintiffs are exposed to liability in excess of the Applicable Underlying Limit under the Lexington Policy.

                                                         17
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 18 of 37



       Finally, the Court should balance relieving an insured from disproportionate

forfeiture arising from loss of coverage due to strict compliance with a notice condition

of an insurance policy against an insurer’s interest in protecting itself from stale claims.

Id. at 417. “If this legitimate purpose can be protected by something short of automatic

enforcement of the notice provisions, then their strict enforcement is unwarranted.” Id.

Here, there are no “stale claims” because Allied World is an excess insurer whose

liability under Insuring Agreement C arises only after the Lexington Policy limits have

been exhausted through the payment of defense expenses, a settlement, or a judgment

against the Plaintiffs. This condition has yet to occur. It has not been established, and

cannot be said, that Allied World has been materially prejudiced by not being permitted

to investigate the claims in the Underlying Lawsuit or limited in its ability to make

reasonable compromises and settlements in an effort to avoid prolonged and unnecessary

litigation. Allied World has neither an obligation to defend nor an obligation to

indemnify until after the applicable liability limits under the primary Lexington Policy

have been exhausted through payment. See Policy, I. INSURING AGREEMENT C.

(Doc. No. 1 at p. 77); IV. CONDITIONS ¶B1 (Doc. No. 1 at p. 93). The underlying

Lexington Policy provides primary defense coverage for the Plaintiffs in the Underlying

Lawsuit. At present, Allied World has “the right, but not the obligation to associate with

the Insured in the defense of any such Claim against an Insured.” Policy, IV.

CONDITIONS ¶ BI (Doc. No. 1 at p. 93) While Allied World also has the right under the

Darwin Policy to investigate an occurrence or medical incident, it is only obligated to

“assume the defense and/or settlement of any Claims” when: (1) any “Underlying

Insurance” or “Other Insurance” has been exhausted by the payment of claims to which



                                                 18
          Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 19 of 37



the Darwin Policy applies; or (2) damages are sought for an occurrence, medical incident

or claim covered by the Darwin Policy and for which no “Underlying Insurance” or

“Other Insurance” applies. Id. at B26. Because neither of these conditions are alleged in

the Complaint as having been met, Allied World was not required to assume the defense

or settlement of its insured before it received notice of the Underlying Lawsuit.

Moreover, Allied World has had the opportunity to investigate the claims in the

Underlying Lawsuit since no later than March 24, 2017, when it acknowledges it was

notified of the Underlying Lawsuit. See Memorandum at p. 2. It appears, however, that

Allied World took no action after being notified of the Underlying Lawsuit in March

2017 other than to deny coverage less than three weeks later on April 24, 2017. Compl.

¶¶24-25. Any ability of Allied World to investigate claims for the purpose of making

reasonable compromises and settlements has not been materially affected by the fact it

was notified of the Underlying Lawsuit in March 2017. See e.g. Lumbermens Mut. Cos.

v. RGIS Inventory Specialists, LLC, 2009 WL 137055 * 9 (S.D.N.Y. 2009), aff’d 628

F.3d 46 (2nd Cir. 2010)(finding that excess insurer’s refusal to participate in defense of

insured after receiving notice militated against finding of prejudice under Michigan law;

“Any prejudice does not become material where the carrier, upon notice, does not act or

properly act to protect its interest and/or that of its insured” because the prejudice was not

attributable to late notice, but to insurer’s failure to act upon receiving notice)(attached as

Exhibit A).


6
  Condition J of the Darwin Policy is further evidence that Allied World has not established, and cannot establish,
that it suffered material prejudice as a result of any failure to comply with a notice condition in the Policy. Under
Condition J, Allied World is obligated to pay “Loss” under the Policy only after: (1) the underlying insurers have
paid their limits of liability; (2) the underlying insurers and all “insureds” have complied with their obligations to
defend and pay defense expenses; and, (3) a judgement is rendered against any insured after trial, or a written
settlement is agreed upon by the insured, the claimants, any underlying insurers and Allied World. Policy, IV.
CONDITIONS ¶J Payment of Loss (Doc. No. 1 at p. 98).

                                                           19
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 20 of 37



       Allied World has not established in the Motion that it was materially prejudiced

by any notice which did not strictly comply with the terms of the Policy as required under

Arrowood Indem. Co. v. King, 304 Conn. 179 (2012), and it likely cannot establish any

such prejudice.   The interests against disproportionate forfeiture weigh in favor of

enforcing Darwin’s agreement to provide Excess Follow Form Liability coverage under

Insuring Agreement C and requiring Allied World to indemnify the Plaintiffs in

accordance with the terms of the insuring agreement and the other provisions of the

Darwin Policy. See Murphy, 206 Conn. at 413. The Motion should therefore be denied.

Cf. Darwin Select Insurance Co. v. Middlesex Health System, Inc., 2016 WL 7974294 at

*4-5 (Conn.Super. Dec. 16, 2016)(Peck, J.) (denying Darwin’s motion for summary

judgment under a Health Care Organization Umbrella Liability Insurance Policy based on

claimed failure of insured to comply with notice condition when insurer failed to

demonstrate no issue of material facts concerning issue of material prejudice) (attached

hereto as Exhibit A).

       IV.     Conclusion

       For the reasons set forth herein, the Defendant Allied World has not established

that the Plaintiffs’ Complaint fails to allege a plausible claim for relief. Accordingly, the

Plaintiffs respectfully request that the Motion to Dismiss be denied.




                                                 20
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 21 of 37



                                   DAY KIMBALL HEALTHCARE, INC.
                                   ERICA J. KESSELMAN, M.D.,
                                   PLAINTIFFS

                              By__/s/ Michael T. McCormack________
                                 Michael T. McCormack (ct13799)
                                 O’Sullivan McCormack Jensen & Bliss PC
                                 100 Great Meadow Road, Suite 100
                                 Wethersfield, CT 06109
                                 Tel: 860-258-1993
                                 Fax: 860-258-1991
                                 Email: mmccormack@omjblaw.com
                                 Its Attorneys




                              21
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 22 of 37



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                                      By__/s/ Michael T. McCormack________
                                                              Michael T. McCormack (ct13799)




                                                 22
        Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 23 of 37



                                 CERTIFICATE OF SERVICE

         I hereby certify that on November ____, 2019 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.




                                               __/s/ Michael T. McCormack____
                                               Michael T. McCormack (ct13799)




                                                 23
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 24 of 37




                        EXHIBIT A
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 25 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 26 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 27 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 28 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 29 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 30 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 31 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 32 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 33 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 34 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 35 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 36 of 37
Case 3:19-cv-01521-KAD Document 32 Filed 11/21/19 Page 37 of 37
